Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 7/3/2022 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (20180209029).


    PNG
    media_image1.png
    606
    501
    media_image1.png
    Greyscale

Claim 1. Lin teaches an apparatus for manufacturing a display device, the apparatus comprising: 
a mask assembly (10), wherein the mask assembly includes: 
a mask frame (300) including an open area (see fig. 8b above); 
a first mask (302) disposed on the mask frame, the first mask including at least one opening (please see openings in fog. 8b above); 
a second mask (200) disposed on the first mask, the second mask including a mesh portion (201) having a mesh shape (see mesh shape in fig. 8a) and a blocking member (301) to shield a portion of the mesh portion (201 shields at least a side portion of 200); and 
a first support (100) supporting a display substrate (as seen in fig. 10, the deposition  apparatus one wherein the substrate is placed atop portion 100) on the second mask and separating the display substrate from the second mask, 
wherein the blocking member overlaps the opening (please see fig. 8a above).
Claim 5. Lin teaches an apparatus of claim 1, wherein the first support is disposed along the mask frame (please see figures above).
Claim 6. Lin teaches an apparatus of claim 1, wherein the first support comprises a first substrate supporter and a second substrate supporter, wherein the first substrate supporter is spaced apart from the open area and is disposed along the mask frame, and the second substrate supporter intersects the open area (please see figure above).
Claim 9. Lin teaches an apparatus of claim 1, further comprising: a chamber in which the mask assembly is arranged; and a deposition source arranged in the chamber, the deposition source configured to supply a deposition material into the chamber, wherein the mask assembly is oriented to face the deposition source for deposition material to pass thorough the mask assembly to the display substrate (please see figures above as well as chamber in fig. 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 1 above.
Claim 8. Lin teaches an apparatus of claim 1 and teaches the blocking member comprises a shield portion.
However, Lin fails to teach:
having a generally circular shape in a plan view
However, both shielding portion serve the same function, to mask portions of the blocking member.  It has been found that when the prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification, it can be asserted that it would have been obvious to a PHOSITA at the time said invention was made would have recognized the interchangeability of the element shown in the prior art for the corresponding element disclosed in the specification.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 is objected to based on its dependency on claim 2.
Claim 4 is objected to based on its dependency on claim 3.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CALEB E HENRY/Primary Examiner, Art Unit 2894